DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 25 (very last claim) has been renumbered as claim 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8, 11-14, 19, 22-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Julian et al. (US 2010/0160894 A1).
With regard to claim 8, Julian discloses An injector (Fig. 3), comprising: a trigger mechanism (320) including: a trigger member (320) having a retainer portion (91) (320 can be a button 32 that retains the ram in a held position until injection), and a ram assembly (71) having a ram for expelling a medicament from a medicament container and a ram surface (see where 88a abuts the top surface of the ram), the ram assembly further having a trigger engagement member (72) configured to engage the retainer portion of the trigger member in a pre-firing condition; an energy source (88) associated with the ram for powering the ram to expel the medicament; and a needle guard (2) including a firing-initiation member (123) having a needle guard surface configured to operatively associate (term associate implies a wide varieties of meanings such that because the firing-initiation member is a part of the injection device and is used as part of the injection process, it could be considered to be “associated” with the ram surface) with the ram surface so as to cause relative movement between the trigger engagement member and the retainer portion from the pre-firing condition to a firing condition ([0144]).
With regard to claim 11, Julian discloses wherein the trigger engagement member is released from the retainer portion when the injector is in the firing condition such that the energy source fires the ram ([0144]).
With regard to claim 12, Julian discloses wherein the needle guard is retractable and is configured to expose a needle (55) connected to the medicament container upon movement of the needle guard (see between Fig. 3 and 5).
With regard to claim 13, Julian discloses wherein the needle is in fluid communication with the medicament container for injecting the medicament expelled therefrom during the firing (see needle 55 that expels medication as shown in Fig. 5).
With regard to claim 14, Julian discloses wherein the energy source and the needle are configured for jet injecting the medicament through the needle (see Fig. 3-5).
With regard to claim 19, Julian discloses wherein the ram assembly is of unitary construction (see ram 71).
With regard to claim 22 and 23, Julian discloses a housing (12) including a window (130); and an indicator (190) having an indicator color that is absent from the pre-firing color gamut, which color Is hidden from dew within the housing in the pre-fired condition, wherein in a fired condition, the indicator color is visible through the window from an exterior of the injector for indicating the fired condition ([0162], [0171]).
With regard to claim 24, Julian discloses wherein the ram assembly entirely occludes the window in the fired condition {[0171], indicator 190 fills the window 130 after completion of an injection).
With regard to claim 25, Julian discloses wherein the ram surface is a first camming surface and the needle guard surface is a second camming surface (each of these structural elements could be considered a camming surface as this does not provide additional specificity to the structures), the first camming surface and second camming surface are operatively associated (the term associate simply implies they must be somehow related to one another. Therefore, because the ram surface and the needle guard are all a part of the assembly, they would necessarily be associated with one another) with one another. 
With regard to claim 26, Julian discloses A method of injecting a medicament comprising: obtaining  an injector (Fig. 3), comprising: a trigger mechanism (320) including: a trigger member (320) having a retainer portion (91) (320 can be a button 32 that retains the ram in a held position until injection), and a ram assembly (71) having a ram for expelling a medicament from a medicament container and a ram surface (see where 88a abuts the top surface of the ram), the ram assembly further having a trigger engagement member (72) configured to engage the retainer portion of the trigger member in a pre-firing condition; an energy source (88) associated with the ram for powering the ram to expel the medicament; and a needle guard (2) including a firing-initiation member (123) having a needle guard surface configured to operatively associate (term associate implies a wide varieties of meanings such that because the firing-initiation member is a part of the injection device and is used as part of the injection process, it could be considered to be “associated” with the ram surface) with the ram surface so as to cause relative movement between the trigger engagement member and the retainer portion from the pre-firing condition to a firing condition ([0144]).
With regard to claim 27, Julian discloses wherein the injection device includes a removable cap (fig. 2, element 24, Fig. 2 shows the same embodiment as Fig. 3-5 having a needle guard 12 and the use of a cap 24) coupled to the needle guard to prevent displacement of the needle guard and wherein the method further comprises: removing the removable cap prior to displacing the needle guard in a proximal direction ([0134]).
With regard to claim 28, Julian discloses wherein the ram surface is a first camming surface and the needle guard surface is a second camming surface (each of these structural elements could be considered a camming surface as this does not provide additional specificity to the structures), the first camming surface and second camming surface are operatively associated (the term associate simply implies they must be somehow related to one another. Therefore, because the ram surface and the needle guard are all a part of the assembly, they would necessarily be associated with one another) with one another.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10, 15, 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Julian et al. (US 2010/0160894 A1).
With regard to claim 10, 20 and 21, Julian discloses the device in embodiment of Figs 1-5, However this embodiment does not have a separate container support. Julian, however, teaches another embodiment (Fig. 11) similar to that of Figs 3-5 but where element 12 is broken down in to multiple parts. The embodiment of Fig. 11 also includes a container support (500), and wherein the ram assembly is configured to engage the container support to lock-out the injector after an injection ([0168]).
With regard to claim 15, Julian discloses pressurizing the medicament to jet inject the medicament. However, does not explicitly disclose the specific pressure range. 
However, it would be prima facie obvious for one of ordinary skill in the art to optimize the pressure to be between 90psi and 500 psi for injection of the medication as doing so would not alter the overall function of the device. 

Claim 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Julian et al. (US 2010/0160894 A1) in view of Enggaard et al. (US 2012/0172811 A1).
With regard to claim 16, Julian discloses the claimed invention except for a ram holding member. 
Enggaard teaches a similar device (Fig.2) having a trigger mechanism (5) comprising a retainer portion (16) and a ram holding member (13) that axially retains the ram assembly in a proximal position against action of the energy source in the pre-firing position, the retainer portion retaining the trigger engagement member engaged and held against firing by the ram holding member. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of  Julian with the ram holding member as taught by Enggaard for the purpose of preventing premature injection of the device ([0108]). 
With regard to claim 17, Julian discloses the claimed invention except for the ram holding member. 
Enggaard teaches herein in the firing condition, the ram (7) is disengaged from the retainer portion (16), and the energy source (11) overcomes an engagement between the trigger engagement member (12) and the ram holding member (13).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of  Julian with the ram holding member as taught by Enggaard for the purpose of preventing premature injection of the device ([0108]). 
 With regard to claim 18, Julian discloses the claimed invention except for the ram holding member. 
Enggaard teaches wherein the ram holding member (13) includes a projection that includes a bulge and a groove (see Fig. 2) engaged with the trigger engagement member, and the retainer portion retains the engagement of the trigger engagement member with the bulge and groove in the pre-firing condition (fig. 2).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783